Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*572Petitioner admitted that the altered plastic spoons found in his cell were his but claimed that they were altered in order to reheat certain foods. This raised questions of credibility for the Hearing Officer to resolve. Petitioner’s admissions, along with the misbehavior report and the evidence presented at the hearing, constituted substantial evidence to support the finding of guilt of the weapons charge. Contrary to petitioner’s argument, there is no requirement that the author of a misbehavior report testify at a disciplinary hearing. There was also substantial evidence supporting the finding that petitioner possessed an unauthorized identification card. Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.